Title: To James Madison from William Hull, 11 September 1805
From: Hull, William
To: Madison, James


          
            Sir.
            Detroit 11th. Septr. 1805.
          
          I have received your letter of the 1st. of August inclosing Mr. Grangers communication to the President of the United States. Inclosed is a Copy of the proclamation, I have issued in consequence of it. It has excited much uneasiness, and the best people here, are of the Opinion it will produce much distress, to those who have suffered by the calamity of the fire. Boards have allready risen four or five dollars pr. thousand, and none can now be obtained excepting from the British side of Lake and the River St. Clair. It is expected they will still take greater advantages of the situation in which the people are placed by this measure. Constant applications are making to me for releif, but the order from the government being possitive, I consider no discretion is left to me on the subject.
          I do not learn that British Subjects have lately committed trespasses on this property. The people on this side, had long been in the habit of procuring timber from this pinery. Our own Citizens have been in the practice of it this summer. The Indian title having never been extinguished, no persons can have a legal title to the land, and consiquently it must be a trespass and a violation of the laws of the United States. It is however a fact, that improvements have been made for near thirty years on a part of these lands, and for a long time mills have been erected by private Individuals. They consider themselves entitled to the consideration of the government, in consiquence of their Indian title, and their long possession & improvement. A great part of the property in this territory is held by the same title, with this difference, that the property is of a different kind, (viz) cultivated farms, and more limited as to quantity. I put out of the question entirely Claims of large tracts under Indian titles, where there has been, neither possession or improvement.
          The measure which has been adopted by the goverment seems to have made this impression, that it is their intention, in settling the titles, to observe rigid law, and that no consideration will be made for improvement and long possession.
          The subject of Titles not being within my province, I should not have mentioned it, had it not been to explain one of the causes of the great sensibility which has been excited. Previous to this, every thing was tranquil, and satisfactory, the new Town was progressing in regular form & with great rapidity. I would therefore suggest for the consideration of the goverment, whether it would not be expedient, to authorize the government of this Territory, to grant permission to the suffering Inhabitants to cut and carry away as much of the timber as will be necessary to releive their immediate necessities. This however not to be general, but under a particular licence in each particular case. This will enable them to enclose their houses, so as to be comfortable, and prevent the unreasonable advantages which will otherwise be taken from the other Shore. It is painfull to me to make any suggestions against a measure, the goverment have thought proper to adopt. I have done it under a conviction, that had all the circumstances of the case been known, a different arrangement would have been directed. I am with very great respect, your most obedt. Servt.
          
            William Hull
          
        